DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 371 National Stage benefit of PCT/JP2019/044160 filed November 11, 2019 is acknowledged.
Applicant’s Information Disclosure Statement of July 29, 2020 has been considered and the annotated IDS is attached herewith.
Applicant’s Preliminary Amendment which included drawings, abstract, specification and claims have been fully and carefully considered and have been entered and accepted by the Examiner.  Action on the merits of claims 1-5 follows:
Specification
The abstract of the disclosure is objected to because applicant has used what is considered to be legal phraseology in drafting the abstract.  Terms such as “invention” should not be used when drafting the abstract.  Applicant should delete “of the present invention” in order to obviate the objection.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	In Claim 1, applicant is claiming a system which is interpreted to mean a device. Applicant is strongly suggested to use element plus function language including the structural cooperative relationships between the elements.  Claim 1, could be written as follows:
A sulfate ion removal system comprising:
a flow passage for introducing wastewater containing sulfate ions;
a nanofiltration membrane disposed within said flow passage wherein said nanofiltration membrane includes a cationic coating on the surface of the membrane for removing sulfate ions.
In Claim 2, applicant can then recite that the nanofiltration membrane further comprises a separation functional layer wherein the separation function layer is composed of a polyamide including at least one monomer selected from the group consisting of piperazine and piperazine derivative; and wherein the cationic coating is disposed on the surface of the separation layer and wherein said coating has the formula (1):
  
    PNG
    media_image1.png
    114
    241
    media_image1.png
    Greyscale
wherein N+ is a nitrogen atom is a quaternary ammonium cation and R1 and R2 are each independently a substituent containing a carbon atom bonded to a nitrogen atom.
delete “…1” from the chemical formula.  Suitable correction is required.
	In claim 1, applicant has drafted a “mixed claim” which includes process limitations. Applicant is reminded that claim 1 is directed to a system or device.  In claim 3, applicant recites “…and treated water obtained by filtering with the nanofiltration membrane, the water to be treated is injection water to be injected into the oil field.” The water to be treated and injected lacks positive antecedence.  Filtering is a process limitation, injection water to be injected is a process limitation resulting in system wherein there is antecedence issues, process limitations and there is lack of clarity of the claim.  Applicant is urged to use element plus language.  Suitable correction and clarification is required.
	In claim 4, applicant is strongly encouraged to use step plus function language.  In claim 4, applicant should recite the step of  1) introducing waste water containing sulfate ions into a flow passage, passing the wastewater through a nanofiltration membrane
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 depends from Claim 1 which is a system or device claim, applicant recites treated water obtained by filtering;  does not further limit the base claim or apparatus  which claims is a nanofiltration membrane. The nanofiltration membrane inherently filters.  Furthermore, where the water originates, i.e. an oil field where water flooding takes place does not further limit the apparatus.  Applicant has not claimed that water or wastewater containing sulfate ions is introduced into the flow passage in claim 1, resulting in an antecedence issue under 112(b) or second and the injection water treated using the apparatus of claim 1 does not further limit the apparatus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,913,034. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and that of the ‘034 patent claim a nanofiltration separation membrane comprising a separation functional layer composed of a polyamide containing as a monomer unit at least one selected from the group consisting of piperazine and piperazine derivatives; and  a coating covering the separation function layer and containing a copolymer of a first monomer and second monomer, wherein the coating is the uppermost layer of the separation membrane; the first monomer serves to form a repeating unit represented by the following formula (1)  

    PNG
    media_image2.png
    141
    296
    media_image2.png
    Greyscale
wherein N+ is a nitrogen atom which is a quaternary ammonium cation, R1 and R2 are each independently a substituent containing a carbon atom bonded to the nitrogen atom, and the second monomer having a reactive substituent being chemically bonded to the separation functional layer.  
Although, the cation is the same as claimed by applicant, the concept of separating sulfate ions is not specifically claimed.  Furthermore, the claims in the ‘034 application are more specific than the generically claimed cation as claimed in the instant invention.  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed, that the nanofiltration separation membrane including the cation coating taught in the ‘034 patent is capable of separating sulfate ions inherently because the quaternary ammonium cation coating is the same as claimed in claim 2 of the instant invention, and to use the separation membrane for the purpose of removing sulfate ions would have been obvious to one having ordinary skill in the art, and the new use to an old product, i.e. the separation membrane can only be claimed as a method.  Note the case law of In re Thuauu, 135 F. 2d 344, as decided by the Court, the nanofiltration separation membrane (device or system) would be for the same purpose and capable of the same function and would result in an improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
Allowable Subject Matter
With a timely filed and properly executed terminal disclaimer and obviating  the 112(b) and (d) rejections, this application would be in condition for allowance as the nanofiltration for the separation of sulfate ions comprising nanofiltration separation membrane comprising a separation functional layer composed of a polyamide containing as a monomer unit at least one selected from the group consisting of piperazine and piperazine derivate; a coating covering the separation function layer and containing a copolymer of a first monomer and second monomer, wherein the coating is the uppermost layer of the separation membrane; the first monomer serves to form a repeating unit represented by the following formula (1)  

    PNG
    media_image2.png
    141
    296
    media_image2.png
    Greyscale
wherein N+ is a nitrogen atom which is a quaternary ammonium cation, R1 and R2 are each independently a substituent containing a carbon atom bonded to the nitrogen atom, and the second monomer having a reactive substituent being chemically bonded to the separation functional layer has not been taught either singularly or in combination by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kawashima et al. teach a composite semipermeable membrane.  Hamada et al. teach a composite semipermeable membrane and method or making the semipermeable membrane.  Miyabe et al. teach a separation membrane.  Strauss et al. teach a high flux chlorine resistant coating for sulfate removal.  Koiwa et al. teach a separation membrane, separation membrane element, water purifier and method for producing the separation membrane.  Nishiyama et al. teach a method for producing a spirally wound membrane.  Shimura et al. teaches a composite semi-permeable membrane for water purification.  Echizen et al. teach a composite semi-permeable membrane.  Diallo et al. teach a mixed matrix membrane with embedded polymeric particles.  Williams teach a process of supplying water of controlled salinity.  Nagata teaches a separation membrane.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                      Primary Examiner, Art Unit 1771